Per curiam:
(En banc).
Except as the ordinance of the City and County of Denver, No. 223, Series of 1913, may inhibit the issuance of a license to keep a saloon within a specified distance of designated places, the Excise Commissioner is invested with a sound judicial discretion, to be exercised in view of all the facts and circumstances of each particular case, as to granting or refusing a license to keep a saloon, and such discretion will not be interfered with unless it appears it has been abused. Muller v. Commissioners, 89 N. C. 171; Harrison v. The People, 222 Ill. 150, 78 N. E. 52; Swift v. The People, 63 Ill. App. 453; Batters v. Dunn, 49 Conn. 479; Black on Intoxicating Liquors, sec. 170, 23 Cyc. 135. It does not appear from the facts upon which the commissioner acted that he abused his discretion.
*290The judgment of the District Court is reversed and the cause, remanded with directions to dismiss the proceeding.

Reversed and remanded with directions.

White, J., not participating.